Citation Nr: 0020993	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-05 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
July 1969, which included a tour of duty in Vietnam from 
December 1966 to December 1967.
The current appeal arose from an October 1998 rating decision 
of the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO denied entitlement 
to service connection for PTSD.

In December 1998 the RO denied entitlement to a permanent and 
total disability rating for pension purposes.  The veteran 
did not file a notice of disagreement with that 
determination, and such claim is otherwise not considered 
part of the current appellate review.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat in service.

2.  There is no competent evidence of stressor corroboration 
to support a diagnosis of PTSD resulting from military 
service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 1991); 
38 C.F.R. §§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's record of service (DD-214) lists his military 
occupation as heavy vehicle driver.  

Service assignment records show that he performed duties as 
an asphalt and construction equipment operator.  His 
decorations include a Vietnam Service Medal with two Bronze 
Stars, and a Vietnam Campaign Medal and two O/S Service Bars.

Service medical records are negative for complaints, 
treatment or findings of any mental disorder. 

The veteran filed a claim of entitlement to service 
connection for PTSD in November 1997.  Information submitted 
to support his claim, intended to identify stressors 
associated with PTSD, shows that while in Vietnam building 
landing strips for cargo planes, his buddy, [redacted], was 
killed.  He stated that he believes this occurred in Pleiku 
in 1966.  Another buddy, whose name he does not recall, 
stepped on a land mine, his leg was blown off, and the 
veteran helped to get him into the Medivac helicopter.  This 
incident was said to have occurred sometime in 1966 or 1967.  
He stated that his regular unit was the 102nd Combat 
Engineers, but because he built landing strips and heliports, 
he moved around to temporary assignments.

A September 1997 medical report shows the veteran had 
developed nightmares and flashbacks relating to his 
experiences in Vietnam.  It was also indicated that he had a 
history of alcohol abuse.

During a September 1997 mental health admission assessment 
the veteran reported that he had had a nightmare relating to 
the Vietnam War since returning from Vietnam.  He reported 
that the nightmare was triggered by stress.  He stated that 
he was experiencing stress and depression due to his 
joblessness.

A January 1998 VA psychological examination record shows the 
veteran reported that his duties as a heavy equipment 
operator while in Vietnam required him to be airlifted into 
relatively unsecured areas to clear ground for helicopter 
pads.  He reported being under direct enemy sniper fire.  He 
also reported being near exploding booby-traps and having 
been exposed to enemy rocket and mortar fire.

The physician commented that the veteran was having some 
breakthrough dreams and intrusive thoughts regarding his 
combat experience.  He further commented that the veteran had 
discontinued drinking and continued to have depressive 
symptoms.  He provided diagnoses of PTSD, provisional, 
alcohol abuse in early partial remission and Global 
Assessment of Functioning (GAF) Scale of 50 currently and 65 
in the past year.

An April 1998 psychological evaluation record shows the 
veteran reported he was stationed primarily in Nha Trang in 
Vietnam, but spent most of his tour in the field.  His group 
built airports, bridges, roads, and other structures and went 
into areas just before the 101st Airborne.  He reported 
numerous sniper fire, rockets, mortars, land mines, and booby 
traps.  It was noted that his most significant trauma 
occurred while he and a friend were putting down a metal 
runway, and a sniper killed his friend with a single shot to 
the head.  The veteran was about five feet away, and was 
spattered with some of his friend's blood.  That incident, it 
was noted, continued to intrude, on almost a daily basis, in 
the veteran's thoughts.  Other incidents included the 
witnessing of many dead Vietnamese, having a friend's leg 
blown off from a land mine, and many rocket and mortar 
attacks.

The examiner noted that the PTSD sub scale was elevated above 
73, indicating that the veteran's psychological condition may 
be the result of earlier trauma.

An April 1998 social worker evaluation report shows that the 
veteran had some symptoms, which were consistent with PTSD.  
It was further noted that he was stressed, anxious, 
frustrated and depressed due to his chronic pain, uncertainty 
about his future health and ability to work, and looming 
financial disaster.

An April 1998 VA special psychiatric examination record shows 
the veteran reported that he had dreams about the Army about 
once a month.  In the dreams he walked through a "mess of 
body parts."  He was taking Elavil, but it did not reduce 
the dreams.  The diagnoses were PTSD, alcohol abuse in 
remission, phase of life problems, and GAF 60 due to PTSD.

A September 1998 letter from the director of the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR), shows the veteran's statement that he witnessed 
the killing of a soldier assigned to his unit named [redacted] 
was specifically addressed.  The director noted that a review 
of Morning Reports (MR's) submitted by the 102nd Engineer 
Company revealed two soldiers with the last name [redacted].  

Available United States Army casualty files did not list 
either of them as killed in action.  Military organizational 
reports that accompanied the letter from the USASCRUR 
revealed no report of involvement with enemy forces.  It was 
reported, however, that the construction battalions and the 
14th Combat Battalion traded jobs back and forth almost at 
random, depending on the "hot" commitments to which one or 
the other had to switch.

A September 1998 VA special psychiatric examination record 
shows the veteran reported that he received psychiatric 
treatment at a VA Medical Center (MC) in Minnesota from 1971 
to 1972.  He further reported that he had not been able to 
work because of his left leg.  He stated that he had images 
and thoughts of Vietnam and bad dreams which included his 
friend, Mr. [redacted] who died in front of him.  

The examiner diagnosed chronic PTSD and alcohol dependence 
under Axis I.  The Axis IV diagnosis was problems related to 
unemployment and medical problems.  His GAF was 70 and noted 
to be related to PTSD.

Further, the examiner noted he thought that the veteran 
carried the diagnosis of chronic PTSD, but that it was in a 
relatively dormant state at the present time.  He stated that 
although the veteran carried the diagnosis of PTSD, it was 
clear that he would be able to function and work even having 
bad dreams related to Vietnam, if he did not hurt his back 
about a year before.  The examiner stated further that he 
tried to justify more symptoms related to PTSD which affect 
the veteran's social and work impairment, but, although he 
agreed with the diagnosis of PTSD, he related the veteran's 
present condition more to his physical condition.

In a statement submitted with his appeal, the veteran 
recounted that he had many temporary assignments while 
serving in Vietnam, and that he probably spent more time on 
temporary assignments than with the 102nd Engineer Company 
and Company A of the 864th Engineer Battalion.  He stated 
that he had temporary assignments with the 101 Airborne, 14th 
Combat Engineers and the "7th Cav."  In addition, he stated 
that sometimes he went out on a C-47 Cargo plane and in a 
convoy.  He added that he notice in the Vietnam veterans' 
memorial directory there was one D.A. [redacted], killed in 
January 1967, but he did not know if he was the [redacted] he 
knew.

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veteran Claims (Court) 
has held that a well-grounded claim is "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

If the claim is not well grounded, the appellant cannot 
invoke VA's duty to assist in the development of the claim.  
See 38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991);  
38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Eligibility for service connection of a well-grounded PTSD 
claim requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999) (emphasis added); see 38 U.S.C.A. § 1154(b) 
(West 1991); see also Cohen v. Brown, 10 Vet. App. at 138; 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section 1153(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

"Engaged in combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  However, the issue of whether any 
particular set of circumstances constitute engagement in 
combat with the enemy must be resolved on a case-by-case 
basis based on the facts of each case.  Any evidence which is 
probative of the issue of whether a veteran engaged in combat 
may be used by a veteran to support a veteran's assertion 
that he was engaged in combat.  The benefit of the doubt rule 
applies to determinations of whether a veteran engaged in 
combat with the enemy.  If there is a balance of positive and 
negative evidence, the issue must then be resolved in the 
veteran's favor.  VAOPGCPREC 12-99; see 38 U.S.C.A. § 1154(b) 
(West 1991); Gaines v. West, 11 Vet. App. 353, 359 (1998).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the previous regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed in-service stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded a combat citation, will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

The Board notes that 38 C.F.R. § 3.304(f), as written above 
was amended to conform to the Cohen holding.  64 Fed. Reg. 
32807 (1999).  As the Cohen determination was in effect when 
the RO reviewed this case, the Board finds no prejudice to 
the veteran in proceeding with this case at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The award of service connection for PTSD, therefore, requires 
the presence of three elements: (1) a medical diagnosis of 
PTSD diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link between current symptomatology and the 
specified claimed in-service stressor.

The claims file contains diagnoses of PTSD as evidence by the 
reports of VA examinations in January, April, and September 
1998, and as included in the report of a social and 
industrial survey.  The reported stressors included in these 
records were alleged to have occurred during the veteran's 
tour of duty while stationed in Vietnam.  The Board finds 
that the health care professionals who promulgated the 
diagnoses of PTSD have linked the disorder to events the 
veteran reportedly experienced while on active duty in 
Vietnam.  Thus, the Board finds the record establishes the 
first and third elements set out above.  38 C.F.R. 
§ 3.304(f).

Therefore, the claim for service connection for PTSD in this 
appeal must be decided based upon the question of whether the 
in-service stressor(s) reported by the veteran and relied 
upon by the competent medical professionals diagnosing PTSD 
occurred, as substantiated by competent corroborating 
evidence.  That question involves both consideration of the 
facts as presented and the credibility of the evidence 
contained in the instant record.

The Court has held that, "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304 
(1999), as determined through recognized military citations 
or other service department evidence.

In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, 
and "consistent with the circumstances, conditions, or 
hardships of such service." Zarycki at 98 (emphasis added).

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VI, 7.46c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."

The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could contribute credible evidence of the 
actual occurrence of a non-combat stressor, the Court's 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that if the claimed stressor 
is not combat-related, [the] appellant's lay testimony 
regarding the in-service stressors is insufficient to 
establish the occurrence of the stressor."  Further, the 
Court held in Moreau, the fact that a medical opinion was 
provided relating PTSD to events the veteran described in 
service could not constitute "credible supporting evidence" 
of the existence of the claimed non-combat stressor. Id.



In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.

The Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  (The concurring opinion goes further and states that 
the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153).

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).



Analysis

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well grounded claim, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  38 U.S.C.A. § 5107(a)
(West 1991); Murphy, supra at 81.

The evidence, in brief, shows that the veteran served in 
Vietnam in the 102nd Engineer Company, which was a 
construction support company.  He reported that he had 
temporary assignments with the 14th Combat Engineers.  
Organizational reports (for the period the veteran served in 
Vietnam) received from USASCRUR corroborate that jobs between 
the construction battalions and the 14th Combat Battalion 
were traded back and forth.  

In addition, the veteran reported he was exposed to stressors 
during such service and PTSD has been diagnosed by VA and 
other medical professionals.  See Cohen, supra (lay 
statements as to in-service stressors suffices to well ground 
veteran's claim).  In light of these findings, the Board 
concludes that the veteran's claim is not implausible.  The 
Board must, therefore, determine whether VA has a further 
duty to assist the veteran, more than it already has, in the 
development of his claim. 

In this case, the veteran has been afforded VA PTSD 
examination and other private psychiatric evaluations.  
Moreover, the RO requested corroboration of the veteran's 
alleged stressful events from the USASCRUR, specifically the 
death of the veteran's buddy, [redacted].  Furthermore, the VA 
facility where the veteran alleged treatment for various 
periods between 1971 and 1972 reported no findings of records 
for the veteran.  The Board finds that all relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained to the extent possible and no further assistance is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

In this instance, the Board must determine whether the 
veteran engaged in combat with the enemy.  If so, he is 
entitled to have his lay or other evidence accepted, without 
the need for further corroboration, as satisfactory evidence 
that his claimed stressors occurred, unless his descriptions 
are not consistent with the circumstances, conditions, or 
hardships of service or unless the Board finds by clear and 
convincing evidence that a particular asserted stressful 
event, did not occur.  See VAOPGCPREC 12-99; see also Gaines, 
supra at 358.

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  There is no evidence of 
record that the veteran engaged in combat with the enemy.  
The veteran's contention that he had temporary assignments 
with the 14th Combat Engineers does not establish that he 
engaged in combat.  Furthermore, organizational reports (for 
the period the veteran served in Vietnam) received from 
USASCRUR report no involvement with enemy forces.  Moreover, 
the veteran has no combat related decorations.  Thus, the 
Board finds that the veteran did not engage in combat with 
the enemy and is not entitled to the presumptions under 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

Since it has been determined that the veteran did not engage 
in combat with the enemy, the record must contain 
corroborative evidence that in-service stressors alleged by 
the veteran occurred.  The stressors which the veteran 
reported consist primarily of him witnessing the killing of a 
service buddy and another buddy stepped on a land mine and 
had his leg blown off.  

Military organization reports from the USASCRUR were negative 
for a listing of the casualties the veteran claimed he 
witnessed.  United States Army casualty files which were 
available did not list the veteran's service buddy as killed 
in action.  Thus, verifiable stressors, which could be 
directly related to the veteran's cited experience while in 
Vietnam has not been corroborated.  As none of the veteran's 
claimed stressors have been corroborated by credible 
supporting evidence his claim of entitlement to service 
connection for PTSD must be denied.  

In fact it is well to note that the veteran has acknowledged 
he is not sure whether the individual with his friend's name 
listed as a casualty in official documentation actually is 
his friend from service.

Supporting evidence that the alleged stressful events 
occurred are the veteran's own assertions and statements, and 
notation of such experiences as recorded by medical 
professionals in connection with treatment and evaluation.  
However, a non-combat veteran's lay testimony regarding in-
service stressors is insufficient to establish the occurrence 
of the stressor and must be corroborated by credible 
supporting evidence that the claimed stressor actually 
occurred.  See Cohen, supra at 20.  Credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau, supra at 396.

The diagnosis of PTSD was based upon a history of stressors 
related by the veteran to the medical provider.  The Board is 
not bound to accept medical opinions which are based on 
history supplied by the veteran where that history is 
unsupported or based on inaccurate factual premises.  See 
Black v. Brown 5 Vet. App. 177, (1993; see also Guimond v. 
Brown, 6 Vet. App. 69, (1993).  The Board is not required to 
accept a physician's diagnosis in cases where the physician 
or other health care professional accepted the veteran's 
description of his experiences as credible and diagnosed the 
veteran as suffering from PTSD.  West v. Brown, 7 Vet. 
App. 70, 77 (1994) quoting Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).

Moreover, there is no link, established by competent medical 
authority, between the veteran's current symptoms and the 
alleged in-service stressors.  Psychological evaluation in 
April 1998 indicated that the veteran's PTSD may be the 
result of earlier trauma.  The evaluation by a social worker 
indicated that the veteran had some symptoms consistent with 
PTSD, but also stated that the veteran was stressed, anxious, 
frustrated and depressed due to chronic pain, his future 
health, employment and finances.  A VA examiner in September 
1998 advised that the veteran's PTSD was relatively in a 
dormant state, and further determined that he does not put a 
lot of weight for the veteran's present condition on PTSD.

Based upon the foregoing, the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  The Board has 
considered the applicability of the regulations requiring 
that any reasonable doubt regarding service connection be 
resolved in the veteran's favor, and finds that reasonable 
doubt does not exist because there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies.  Therefore, the 
veteran's appeal is denied.


ORDER

Entitlement to service connection for PTSD is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

